Judgment, Supreme Court, New York County (Galligan, J.), rendered December 15, 1978, convicting the defendant, after a jury trial, of rape in the first degree, sodomy in the first degree, burglary in the second degree, and robbery in the third degree, and sentencing him to 12% to 25 years on the rape and sodomy counts, 7Yz to 15 years on the burglary count, and 3Vz to 7 years on the robbery count, modified, on the law, by reversing the conviction on robbery in the third degree and by reducing the conviction on that count to grand larceny in the third degree, and by remanding the case for resentencing on that count, and, as modified, otherwise affirmed. As the People candidly concede, the defendant’s conviction on the count of robbery in the third degree (Penal Law, § 160.05) cannot be sustained by the evidence. The evidence at trial shows that defendant did not use force in stealing complainant’s property. Therefore, we reduce the conviction on that count to grand larceny in the third degree (Penal Law, § 155.30) and we remand for resentencing on that count. We find no merit to the other points raised by the defendant. Concur — Murphy, P. J., Kupferman, Carro, Markewich and Fein, JJ.